DISSENTING OPINION OF
PERRY, J.
While concurring- in the foregoing opinion in so far as it is there held that the quitclaim deed was a sufficient act of disaffirmance, that the defendant’s claim of estoppel against Malaea cannot upon the undisputed facts be supported, and that when, as in the case at bar, the facts are undisputed the question of whether the time within which disaffirmance is attempted is reasonable or unreasonable is for the court to determine, I feel compelled to dissent from the view that the disaffirmance by Malaea was within a reasonable time. To the circumstances of the case at bar recited in the majority opinion may be added the fact that, as the evidence would have justified the jury in finding, during the period from the date of the first to the date of the second deed Malaea, a Hawaiian by birth, lived at Kahaluu, and, perhaps, at Wailau in the district of Koolaupoko and in Honolulu, all on the island of Oahu, — thus distinguishing to some extent this case from those, like O’Dell v. Rogers, 44 Wis. 136, in which the disaffirming grantor had resided most of the time after reaching majority in a state other than that in which the land conveyed was situated. The case at bar is one of mere inertness or silence, continued for two years and ten months.
In view of my conclusion that the act of disaffirmance was not within a reasonable time, it becomes’ necessary for me to consider what length of time is permitted by the law to a grantor *480to elect whether or not to disaffirm, a subject not touched upon in the prevailing opinion.
It is now undoubted that the deed of a minor is voidable and not void and that it may, after he becomes of age, be either ratified by him by his acts or by his failure to act under circumstances which would require action on his part, or dis-affirmed by him, but the authorities are in conflict as to the time within which such disaffirmance may take place. Some hold that the grantor may disaffirm at any time within the period prescribed by the statute of limitations relating to real actions and others that he must do so, if at all, within a reasonable time after attaining the age of legal majority. Those favoring the former rule either assert it without giving any reasons or, when reasoning is given, it is either that by analogy the minor should have the same length of time in this class of cases as would be permitted in other cases where the recovery of land is sought, or that the statutes of limitations relating to real actions apply to this class of cases. Neither reason suggested in favor of the statutory period rule appeals to me as sound. The statute permits a recovery, if at all, within the prescribed period from the time when the right of action first accmed. The deed of the minor being voidable passes the title and the latter remains in the grantee until something sufficient in law for the purpose happens to divest the grantee of it and to revest it in the grantor. That something, it is clear, must be a valid disaffirmance. Nothing short of it will suffice. ' Until disaffirmance there is no title and therefore no right of action in the grantor. -The mere coming of age does not alter the situation as to the title. Unless the minor acts the title still continues, in the grantee. If the statute of limitation applies at all, it must apply from the date of the deed, from the date of majority, from ’the date of suit, or from the date of some other act of disaffirmance after majority. Certainly it cannot be contended with any force that it runs from the date of the deed, *481and, as already suggested., the mere arrival at majority does not change the state of the title. Nor can it be held to run from the date of the suit for then it would be in the power of a grantor to postpone the bringing of the action indefinitely and this, of course, the law cannot tolerate. There must be some known limit of time for action not wholly within the power of the grantor to fix. To say that the statute runs from the date of disaffirmance would still leave the question unsolved as to when disaffirmance must take place and that, too, irrespective of whether or not the institution of an action is in itself a sufficient disaffirmance.
I think that the correct rule is that disaffirmance must be had within a reasonable, time after the minor reaches majority. The purpose of the law in allowing time is to protect minors from their ignorance and improvidence, but the grantee is nevertheless entitled to some consideration (Devlin on Deeds, Sec. 91). not more than is fairly consistent with due protection to the interests of the minor. Goodnow v. Empire Mining Co., 31 Minn. 468. The desirability of certainty and stability in titles is deserving of some weight. As a learned judge once said in a similar case, “the world must move.” The grantor once given a period of time within reason for the making of his choice between ratification and revocation of his act done in minority must permit titles to become settled and business to proceed.
Tt may be said, however; that in Irvine v. Irvine. 9 Wall. 617, 627, and in Sims v. Everhardt, 102 U. S. 311, 312, the supreme court of the United States has expressly decided that the better l’ule is that concerning the statutory period. In the first of these cases the only remark of the appellate court was that- an instruction of the trial court in effect laying down the statutory period rule “was all that the plaintiff had a right to demand.” This is not necessarily a statement to the effect that the plaintiff had a right to demand as much; and yét it is *482true that in the Siins case the court said, “such was in effect the ruling” in the Irving case. In the Sims case it is not entirely clear how far the court intended to rely for its actual decision upon what it said upon the subject of the two rules. It may be that it intended to base its conclusion on the ground that the full statutory period of limitations had not run against the grantor (not more than two months had elapsed) as well as upon the ground that the disaffirmance had been in view of the circumstances of that particular case within a reasonable time; and yet in MacGreal v. Taylor, 167 U. S. 688, 691, the court, referring to the Sims case, said that it had “reversed the decree, holding that, under the peculiar circumstances of the case, including the fact that Mrs. Sims labored under the disability of coverture when she made the deed, her disaffirmance of it was within a reasonable time, and that she was entitled to the decree asked.” No reference was made in the later case to any other or different holding in the Sims cáse.
Assuming, however, that these Hnited States Supreme Court cases, or either of them, contain an adjudication by that tribunal in favor of the statutory period rule, still this court may now, notwithstanding the amendment of March 3, 1905, concerning appeals to the federal supreme court, follow any decision to the contrary previously rendered by the courts of Hawaii. Rubenstein v. Hackfeld & Co., 18 Haw. 126. Such a decision is to be found in Kahanu v. Thompson, 1 Haw. 421 (1856). In that case Chief Justice Lee of the supreme court of Hawaii, acting under a system which permitted the justices of the supreme court to preside at jury trials, charged the jury, amongst other things, that “when a minor purchases land he must make his election within a reasonable time after reaching his majority whether he will keep the land and pay for it or disaffirm the contract and return the land.” This was necessarily a rejection of the statutory period rule. (Not more than three years had elapsed after majority). It is true that in the *483Kahanu case tlie question arose with reference to a deed to the minor and not from him, but this difference in fact carries with it no distinction in principle. The principle is, and it applies in the one case-as well as in the other, that, with certain exceptions not now material, the contracts of a minor are voidable and not void and may be disaffirmed by him after coming of age. No reason occurs to me requiring or justifying the application of one of the two rules under consideration to cases of deeds to a minor and tlie other rule to cases of deeds from a minor. In each class of cases the object is to secure protection to the minor and at the same time not to unnecessarily impede the course of commerce or embarrass titles. It does not appear whether at the time of the charging of the jury by Chief Justice Lee any other justice or justices of the supreme court were with him on the bench, a practice sometimes followed in those days. However that may be, the chief justice’s charge sufficiently shows what the law on the subject was deemed to be in Hawaii at that time. Chief Justice Lee’s ruling was not appealed from or questioned and no subsequent decision in Hawaii holds to the contrary. On the subject of the effect of an old Hawaiian decision see Keakauoha v. Schooner Robert Lewers, 1 Estee 75; 114 Fed. 849. It may not be out of place to refer to the cases of Thurston v. Bishop, 7 Haw. 421, 437, and Estate of Kealiiahonui, 8 Haw. 93, 99. In the first of these the court held that it was the duty of a person whose claim had been denied by the Land Commission during his infancy “to assert his claim to this land within a reasonable time after his coming to full age,” and in the second that “in any case of improper action by a prochein ami, where the infant might obtain relief, the application to the court must be made by the infant promptly on becoming of age, otherwise the infant’s silence will amount to an affirmance.” The principle there involved is not precisely the same but it is closely related to that involved in the case at bar. In Nawahi v. Hakalau Plantation Co., 14 Haw. 460, where *484a lease of a minor’s land had been made to the defendant by the guardian, the court held that while the lessee was absolutely bound by the lease the ward or landlord might or might not at his option terminate the lease “on arriving at majority.” While nothing further is said on the subject now under consideration the inference, if any, would seem to be that such option must be exercised promptly after reaching majority.
In my opinion the delay of two years and ten months was under the circumstances disclosed bjf the evidence, and with nothing to explain or excuse it, unreasonable, a verdict should not have been directed for the plaintiff' and a new trial should now be granted.